DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently pending and under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6  and 15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6 and 15, claims 6 and 15 recite the limitation of “wherein the palladium provides a reflectivity of between 5 and 15 microns to increase the reflectivity”. It is unclear how the reflectivity of the claimed palladium is measured in microns, which is a unit of measuring a length. Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kryskowski, WO2013/155181 A1 (cited in IDS).
Regarding claim 1, Kryskowski teaches an infrared (IR) detector (10; Fig.1, [0034]) comprising:
A substrate (16; Fig.1, [0036]);
An absorber (12; Fig.1, [0036]) positioned over the substrate and being configured to absorb at least a portion of thermal energy that is provided from a scene and to provide electrical output based on the absorbed thermal energy [0032-0039]; and
A reflector (Reflector 17; Fig.1, [0038] and [0075-0076]) including a getter material being positioned between the absorber 12 and the substrate to reflect an unused portion f the thermal energy that passes through the absorber back to the absorber and to absorb a containment with the getter material that is present within the IR detector (see [0075-0076].
Regarding claim 2, Kryskowski teaches that the IR detector is encapsulated in a vacuum thereby defining an encapsulated vacuum environment [0032].
Regarding claim 3, Kryskowski teaches that the getter material (palladium) absorbs the containment within the encapsulated vacuum environment [0075].
Regarding claim 4, Kryskowski teaches that the absorber (12) is positioned directly above the reflector (17) (see Fig.1 and [0076]).
Regarding claim 5, Kryskowski teaches that the getter material is palladium to provide an increased reflectivity for the reflector in reflecting the unused portion of the thermal energy back to the absorber [0075-0079]. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. See MPEP 2112.0, Part II.
Regarding claim 6, Kryskowski teaches that the palladium provides a reflectivity of between 5 and 15 microns to increase the reflectivity of the reflector [0077].
Regarding claim 7, Kryskowski teaches that the palladium includes a melting point temperature of 1555 C [0080].
Regarding claim 8, Kryskowski teaches that the Palladium causes an effective emissivity of the reflector to be 0.02 to enable the absorber to maintain an increased temperature [0079].
Regarding claim 9, Kryskowski teaches that the palladium is a specular finished palladium [0077].
Regarding claim 10, Kryskowski teaches an infrared (IR) detector (10; Fig.1, [0034]) comprising:
A substrate (16; Fig.1, [0036]);
An absorber (12; Fig.1, [0036]) positioned over the substrate and being configured to absorb at least a portion of thermal energy that is provided from a scene and to provide electrical output based on the absorbed thermal energy [0032-0039]; and
A reflector (Reflector 17; Fig.1, [0038] and [0075-0076]) including a getter material being positioned between the absorber 12 and the substrate to reflect an unused portion of the thermal energy that passes through the absorber back to the absorber and to absorb hydrogen with the getter material that is present within the IR detector (see [0075-0076].
Regarding claim 11, Kryskowski teaches that the IR detector is encapsulated in a vacuum thereby defining an encapsulated vacuum environment [0032].
Regarding claim 12, Kryskowski teaches that the getter material absorbs the hydrogen within the encapsulated vacuum environment [0075].
Regarding claim 13, Kryskowski teaches that the absorber (12) is positioned directly above the reflector (17) (see Fig.1 and [0076]).
Regarding claim 14, Kryskowski teaches that the getter material is palladium to provide an increased reflectivity for the reflector in reflecting the unused portion of the thermal energy back to the absorber [0075-0079]. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. See MPEP 2112.0, Part II.
Regarding claim 15, Kryskowski teaches that the palladium provides a reflectivity of between 5 and 15 microns to increase the reflectivity of the reflector [0077].
Regarding claim 16, Kryskowski teaches that the palladium includes a melting point temperature of 1555 C [0080].
Regarding claim 17, Kryskowski teaches that the Palladium causes an effective emissivity of the reflector to be 0.02 to enable the absorber to maintain an increased temperature [0079].
Regarding claim 18, Kryskowski teaches that the palladium is a specular finished palladium [0077].
Regarding claim 19, Kryskowski teaches an infrared (IR) detector (10; Fig.1, [0034]) comprising:
An absorber (12; Fig.1, [0036]) being configured to absorb at least a portion of thermal energy that is provided from a scene and to provide electrical output based on the absorbed thermal energy [0032-0039]; and
A reflector (Reflector 17; Fig.1, [0038] and [0075-0076]) including a getter material being positioned between the absorber 12 and the substrate to reflect an unused portion of the thermal energy that passes through the absorber back to the absorber and to absorb a containment with the getter material that is present within the IR detector (see [0075-0076].
Regarding claim 20, Kryskowski teaches that the getter material is palladium to provide an increased reflectivity for the reflector in reflecting the unused portion of the thermal energy back to the absorber [0075-0079]. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. See MPEP 2112.0, Part II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726